Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for the following examiner’s amendment was given in a telephone interview with applicant’s representative, Temnit Afework, on January 28, 2022. The application has been amended as follows: 

3.	in the claims: 

Please Rewrite the Claims as follow

1. (CANCELLED)  

2. (CURRENTLY AMENDED)  The electronic apparatus according to claim 9, wherein the processor identifies the first electronic device by searching the reference information and as a result of the searching, the first electronic device is matched in correspondence with the first attribute of the multimedia content in relation 

3. (PREVIOUSLY PRESENTED)  The electronic apparatus according to claim 2, wherein the processor stores the reference information which is input through a user interface (UI) to designate the first electronic device corresponding to the first attribute of the multimedia content, and calls the reference information when the event occurs.

4. (ORIGINAL)  The electronic apparatus according to claim 3, wherein the UI further displays a sub menu including:
items to select one electronic device among the plurality of electronic devices with regard to a designated attribute of the multimedia content, and 
an item unselectable by a user, the item corresponding to a respective one electronic device among the plurality of electronic devices using which the multimedia content is unreproducible. 

5. (ORIGINAL)  The electronic apparatus according to claim 4, wherein the item unselectable by the user on the sub menu is determined based on device information of the respective electronic device among plurality of device information provided from the plurality of electronic devices, respectively.

6. (PREVIOUSLY PRESENTED)  The electronic apparatus according to claim 2, wherein the first attribute of the multimedia content includes a genre of the multimedia content or a media type of the multimedia content.

7. (PREVIOUSLY PRESENTED)  The electronic apparatus according to claim 2, wherein the processor identifies the first attribute of the multimedia content from metadata of the multimedia content.

8. (CANCELLED)  

9. (CURRENTLY AMENDED)  An electronic apparatus, comprising:
a communicator configured to communicate with a plurality of electronic devices; and 
a processor configured to: 
	obtain information indicating a first attribute of multimedia content, among a plurality of attributes, in response to an event occurring in relation to the multimedia content,
	based on reference information referring to the plurality of attributes designated in correspondence with the plurality of electronic devices, respectively, identify a first electronic device, matched in correspondence with the first attribute of the multimedia content indicated by the obtained information, among the plurality of electronic devices, and 
	control the communicator to transmit the multimedia content to the first electronic device,
wherein the processor is further configured to:
based on a plurality of first electronic devices corresponding to the first attribute being designated in the reference information, identify a second electronic device corresponding to a second attribute of multimedia content designated in the reference information among the plurality of first electronic devices, wherein the first attribute includes a media type of the multimedia content and the second attribute includes a genre of the multimedia content,
wherein the processor identifies the first electronic device based on the reference information of a currently identified user among a plurality of pieces of the reference information respectively provided with regard to a plurality of users,
wherein the processor identifies the first electronic device based on reference information of another user when the first electronic device is unselectable based on the reference information of the currently identified user.

10. (CURRENTLY AMENDED)  The electronic apparatus according to claim 9, wherein the processor receives the multimedia content from another apparatus through the communicator or obtains the multimedia content which is stored in a 

11. (CANCELLED)  

12. (CURRENTLY AMENDED)  The method according to claim 19, wherein the first electronic device is identified by searching the reference information and as a result of the searching, the at least electronic device is matched in correspondence with the first attribute of the multimedia content in relation to which the event has occurred.

13. (PREVIOUSLY PRESENTED)  The method according to claim 12, further comprising:
storing the reference information which is input through a user interface (UI) to designate the first electronic device corresponding to the first attribute of the multimedia content, and calling the reference information when the event occurs.

14. (ORIGINAL)  The method according to claim 13, wherein the UI further displays a sub menu including:
items to select one electronic device among the plurality of electronic devices with regard to a designated attribute of the multimedia content, and
an item unselectable by a user, the item corresponding to a respective one electronic device among the plurality of electronic devices using which the multimedia content is unreproducible. 

15. (ORIGINAL)  The method according to claim 14, wherein the item unselectable by the user on the sub menu is determined based on device information of the respective electronic device among plurality of device information provided from the plurality of electronic devices, respectively.

16. (PREVIOUSLY PRESENTED)  The method according to claim 12, wherein the first attribute of the multimedia content includes a genre of the multimedia content or 

17. (PREVIOUSLY PRESENTED)  The method according to claim 12, further comprising: 
identifying the first attribute of the multimedia content from metadata of the multimedia content.


18. (CANCELLED)  

19. (CURRENTLY AMENDED)  A method of controlling an electronic apparatus, the method comprising:
obtaining information indicating a first attribute of multimedia content, among a plurality of attributes, in response to an event occurring in relation the multimedia content;
based on reference information referring to the plurality of attributes designated in correspondence with the plurality of electronic devices, respectively, identify a first electronic device, matched in correspondence with the first attribute of the multimedia content indicated by the obtained information, among the plurality of electronic devices; and
controlling the multimedia content to be transmitted to the first electronic device,
wherein, based on a plurality of first electronic devices corresponding to the first attribute being designated in the reference information, a second electronic device corresponding to a second attribute of multimedia content designated in the reference information among the plurality of first electronic devices is identified, 
wherein the first attribute includes a media type of the multimedia content and the second attribute includes a genre of the multimedia content,
the method further comprising: 
identifying the first electronic device based on the reference information of a currently identified user among a plurality of pieces of the reference information respectively provided with regard to a plurality of users,


20. (CURRENTLY AMENDED)  The method according to claim 19, further comprising:
receiving the multimedia content from another apparatus through the communicator or obtaining the multimedia content which is stored in a storage. 



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KHALED M KASSIM/Primary Examiner, Art Unit 2468